         Case 2:20-cr-00005-SMJ   ECF No. 60   filed 05/27/20   PageID.212 Page 1 of 3

                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

1
                                                                   May 27, 2020
2                                                                      SEAN F. MCAVOY, CLERK




3                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 2:20-cr-00005-SMJ-01
5                                                   2:20-cr-00005-SMJ-02
                              Plaintiff,
6                                               NOTICE RE: COVID-19
                     v.                         PRECAUTIONS
7
     MONICA PESINA, (01)                        ***UNITED STATES MARSHALS
8    NICHOLAS SEAN CARTER, (02)                 SERVICE ACTION REQUIRED***

9                             Defendants.

10          At the onset of the COVID-19 pandemic, the Court struck many in-person

11   appearances to protect the health and safety of the Defendants, counsel, law

12   enforcement, Court staff, and the public. However, due to the extended duration of

13   the District’s COVID-19 response measures, the Court understands the parties in

14   this matter wish to proceed with the scheduled hearing on Defendant Carter’s (02)

15   Motion to Suppress Evidence, ECF No. 48, in-person.1 See ECF No. 59. As such,

16   the following precautions must be taken to ensure the health and safety of

17   participants:

18
     1
      Pursuant to the Court’s Order, ECF No. 57, the parties were advised if they had
19   an objection to the hearing to be held via videoconference, any such objection
     should be made within three days of the Order. Defense counsel for Defendant
20   Carter (02) filed a Notice of Objection to ECF No. 57, requesting an in-person
     hearing. ECF No. 59.


     NOTICE RE COVID-19 PRECAUTIONS – 1
      Case 2:20-cr-00005-SMJ   ECF No. 60   filed 05/27/20   PageID.213 Page 2 of 3




1        1.    Defendant Carter’s (02) Motion to Suppress Evidence hearing

2              scheduled for June 3, 2020 at 8:30 A.M. in Richland shall be conducted

3              in person. All parties shall make the necessary arrangements to appear

4              in person, including complying with the following.

5              A.    All parties shall abide by social distancing requirements,

6                    including defense counsel and their clients, at all times when

7                    inside the courthouse. Where necessary to permit private

8                    discussion between Defendant and defense counsel, the Court

9                    will instruct the US Marshals to escort defendant and counsel to

10                   the visitors room.

11             B.    All counsel and others addressing the Court will do so from

12                   counsel table, rather than from the podium. Only two people will

13                   be permitted per counsel table.

14             C.    All persons shall wear a face covering while inside the

15                   courthouse.

16                   i. Counsel are reminded to clearly enunciate as face coverings

17                      may have a muffling affect on audibility of speech.

18                   ii. Parties and witnesses reporting for in person hearings

19                      without a mask will be provided a mask by the Court Security

20                      Officer at the courthouse entrance. Family members and




     NOTICE RE COVID-19 PRECAUTIONS – 2
       Case 2:20-cr-00005-SMJ      ECF No. 60    filed 05/27/20   PageID.214 Page 3 of 3




1                           other gallery members reporting without a face covering will

2                           not be permitted to enter the courthouse and will be

3                           redirected to call the public telephone conference line.

4                  D.    A public teleconference line will be made available for the

5                        public for this hearing. Hearing content provided via

6                        videoconference access MUST NOT be recorded or

7                        rebroadcast. Non-parties may call the Court’s public

8                        conference line at 1-888-808-6929, Access code 3648461 (no

9                        security code required), five minutes before the scheduled

10                       conference time.

11            Any person experiencing symptoms of COVID-19, or who has been in

12   contact with a person known or suspected of contracting COVID-19, shall contact

13   Court staff to allow the hearing to be reset. There is no obligation to disclose private

14   health or personal information, but the Court asks the parties to weigh the health

15   and safety of all participants when determining whether an in-person hearing should

16   occur.

17            DATED this 27th day of May 2020.

18
                         __________________________
19                       SALVADOR MENDOZA, JR.
                         United States District Judge
20



     NOTICE RE COVID-19 PRECAUTIONS – 3
